— In an action to reform a lease, plaintiff appeals from an order of the Supreme Court, Queens County, dated May 7, 1974, which granted defendant’s motion for summary judgment. Order affirmed, with $20 costs and disbursements. Plaintiff seeks to reform a written lease on the grounds of his mistake and the concealment of a lease provision by the defendant landlord, which provision, he contends, the landlord was duty bound to disclose. To warrant reformation of a lease, a showing must be made either of mutual mistake or of unilateral mistake accompanied by fraud (Barash v Pennsylvania Term. Real Estate Corp., 26 NY2d 77; Amend v Hurley, 293 NY 587). Such a showing has not been made in this case (cf. Pimpinello v *559Swift & Co., 253 NY 159). Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.